 VIRGINIA APPAREL CORP.Virginia Apparel Corporation and AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC. Case 5-CA-13210September 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 28, 1982, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in response to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Virginia Apparel Corporation, Rocky Mount, Vir-ginia, its officers, agents, successors, and assigns,shall take the action set forth in the recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Anne Sledd immediate and full rein-statement to her former job or, if such job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges previously enjoyed, and make herwhole for losses she suffered by reason of the dis-crimination against her as set forth in the section ofthis Decision entitled 'The Remedy."'2. Substitute the following for paragraph 2(d):"(d) Post at its Rocky Mount, Virginia, place ofbusiness copies of the attached notice marked "Ap-pendix." Copies of said notice, on forms providedI The Respondent his. excepted to certain credibility findings made bhthe Administrative La" Judge It is the Board's established policy not tooverrule an administtatise la" judges resolutions with respect to credi-bility unless the clear preponderance of all of the relcant csidence con-vinccs us that the resolutions are incorrect Standard Dry iall Products.Inc. 91 NL RB 544 (19501. enfd 188 F2d 362 (3d Cir 1951) We havecarefull) examined the record and find no basis for reversing his findingsz In accordance siith hi, d.isient in Olritpic .fI'dical? Corporauon., 250NLRB i4h (198)I. Mnember Jenkirns wouldl ;asa;rd titcrest on the backpa)due hased on the formula set fiorth ihcreinby the Regional Director for Region 5, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other materi-al."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inAmalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, or any other labororganization, by discriminatorily terminatingemployees or in any other manner discriminat-ing against employees with regard to their hireor tenure of employment or any term or con-dition of employment.WE WILL NOT threaten employees withplant closure or sale or loss of jobs if they des-ignate or select said Union, or any other labororganization, as their bargaining representa-tive.WE WII.L NOT interrogate employees con-cerning meetings or other union activities.WE WILL NOT create the impression of sur-veillance of union meetings or other employeeunion activity by telling employees about re-ports we received concerning such activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.WE wiLL offer Anne Sledd immediate andfull reinstatement to her former job or, if suchjob no longer exists, to a substantially equiva-lent position, without prejudice to her senior-ity or other rights and privileges previouslyenjoyed, and make her whole for losses shesuffered by reason of the discrimination againsther, with interest.264 NLRB No. 30207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL expunge from our files any refer-ence to the discharge of Anne Sledd on March26, 1981, and notify her in writing that this hasbeen done and that evidence of this unlawfuldischarge will not be used as a basis for futurepersonnel actions against her.All our employees are free to become orremain, or refuse to become or remain, mem-bers of Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, or anyother labor organization.VIRGINIA APPAREL CORPORATIONDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This casewas heard in Roanoke, Virginia, on February 22 and 23,1982. The charge was filed on April 6, 1981, by Amalga-mated Clothing and Textile Workers Union, AFL-CIO-CLC (herein called the Union). The complaint, whichissued on May 13, 1981, and was amended on February8, 1982, and at the hearing, alleges that Virginia ApparelCorporation (herein called the Company or Respondent)violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (herein called the Act). Thegravamen of the complaint is that the Company alleged-ly discharged employee Anne Sledd because of her unionactivities, and further violated Section 8(a)(1) by interro-gating, threatening, and creating the impression of sur-veillance of union activities. The Company's answerdenies the commission of the alleged unfair labor prac-tices. All parties were afforded full opportunity to par-ticipate, to present relevant evidence, to argue orally,and to file briefs.Upon the entire record in this case' and from my ob-servation of the demeanor of the witnesses, and havingconsidered the arguments of counsel and the briefs sub-mitted by the General Counsel and the Company, I makethe following:FINDINGS 01- FACT1, THE BUSINESS OF RESPONDENTThe Company, a Virginia corporation, is engaged inthe manufacture, sale, and distribution of outer garmentsand apparel at its Rocky Mount, Virginia, plant. In theoperation of its business, the Company annually shipsgoods valued in excess of $50,000 from its plant directlyto points outside of Virginia. I find, as the Companyadmits, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE L ABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.I The General Counsel's unopposed motion to correct transcript ishereby granted except with respect to p. 212. (The prior questioning bythe General Counscl was voir dire.)Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Organizational Campaign, CompanyKnowledge of Union Activity, and AllegedInterrogation, Threats, and the Creation of theImpression of Surveillance of Union ActivityIn early March 1981,2 the Union commenced an orga-nizational campaign at the Company's plant. The Uniondistributed literature and showing-of-interest forms at theplant and at other plants in the Rocky Mount area; andthis activity immediately came to the Company's atten-tion. In mid-March, employee Anne Sledd informed theUnion of her interest in unionization, and that she wishedto participate in the campaign. Sledd discussed the cam-paign with her fellow employees. On March 24, unionorganizer Bob Freeman asked Sledd to inform the em-ployees of a meeting which was scheduled for the eve-ning of March 26 in Martinsville, Virginia. Sledd agreedto do so, and, on March 25 and 26, she spoke to some 15to 20 employees. Early in the afternoon of March 26,Company Floor Manager Paul Martin personally dis-charged Sledd. Subsequently, on October 1, the Unionlost a Board-conducted election at the plant. The Gener-al Counsel contends that the Company discharged Sleddbecause of her union activity. Before taking up thematter of Sledd's discharge, I shall first discuss the al-leged independent violations of Section 8(a)(l). For rea-sons which will be discussed, I have not followed chron-ological order in doing so.Sandra Anderson was an employee of the Companyduring the union campaign. She was laid off on February15, 1982 (shortly before the present hearing), assertedlyfor lack of work. There is no contention that she was un-lawfully terminated. Anderson was also active in theunion campaign, and this fact was known to the Compa-ny. Anderson worked as an inspector in the finishing de-partment. Her immediate supervisor was Nancy Spencer.As indicated, the Union filed the present charge on April6. Anderson testified that, in early April, Spencer ap-proached her at work. Anderson testified that, in thepresence of other employees, Spencer asserted that"there wasn't any of us going to have a job if the Uniondidn't get out of the plant," and that she believed thatCompany President Mason would close the plant. An-derson testified that, on another occasion during thesame period, Spencer told the employees that she hadbeen to a floorladies' (i.e., supervisors') meeting, that shehad never seen Mason so mad in all her life, and that shebelieved "he was so mad that he would just burn theplace down." Anderson further testified that she attend-ed a union meeting on April 23, at which Spencer wasdiscussed (but not by Anderson). Anderson testified thaton April 25, while at work, Spencer asked her what she(Spencer) did to Anderson to deserve "such a goodgoing over at the union meeting Thursday night." An-derson answered that she did not know what Spencerwas talking about, whereupon Spencer responded thather son Donnie learned from a "friend" (whom Spencerrefused to identify) about the alleged "going over."2 All dates herein are in 1981 unless otheruise indicated.208 VIRGINIA APPAREL CORP.Spencer's son worked at another plant owned by Com-pany President Mason, known as the Ferrum Division.Spencer asked Anderson whether her sister was at themeeting, and whether there was anyone sitting next toAnderson with "short dark brown hair." However An-derson avoided answering either question.Anderson's testimony concerning Spencer was uncon-tradicted. Spencer was not called as a witness and theCompany offered no explanation for its failure to call heras a witness. Anderson's testimony concerning Spencerwas not inherently incredible or unworthy of belief. Inits brief (p. 11) the Company conceded that it does notcontest the allegations regarding Spencer, who was andis admittedly a supervisor and agent of the Company. Icredit the testimony of Anderson. I find that the Compa-ny, by Spencer, threatened its employees with plant clo-sure and loss of jobs if they selected the Union as theirbargaining representative. I further find that the Compa-ny, by Spencer, created the impression of surveillance ofunion activity, by indicating to Anderson (without di-vulging the source of its information) that the Companywas receiving information concerning union meetings. Ifurther find that the Company, by Spencer, unlawfullyinterrogated Anderson concerning her union activitiesand those of her fellow employees, by questioning herabout matters discussed at union meetings and about theidentity of employees who attended union meetings.Spencer had no legitimate reason to question Anderson,and she gave no assurance against reprisal. Rather, thequestioning occurred in the context of other unlawfulconduct, including threats of reprisal for union support.In sum, I find that the Company violated Section 8(a)(1)of the Act by threats, interrogation, and the creation ofthe impression of surveillance of union activity.3Sandra Anderson testified that at the March 26 unionmeeting (which she attended) organizer Freeman in-quired about President Mason's financial status. An em-ployee referred Freeman to Anderson because she was acomparatively long-time employee. According to Ander-son, she told Freeman that she understood that Masonwas a partner with another individual in two other firms,which she identified. Anderson also referred Freeman toan article about Mason which appeared in a local news-paper in October 1980. Anderson testified that on aMonday or Tuesday in early April (apparently April 6 or7) Mason approached her at work. According to Ander-son, Mason asked if his financial status were any of herbusiness. Anderson answered that she did not know whathe was talking about, whereupon Mason countered thatshe did, because he knew what she had said at the unionmeeting. According to Anderson, she acted "dumb," butMason went on to say that he was "ashamed" of her and"surprised" at her, and that he hoped she was happy be-cause he was going to sell the business, because he wasnot going to have a union plant. Mason, in his testimony,I As Spencer was and is an agent of the Company, her statements tothe employee may properly he considered as evidence of PresidentMason's behavior and attitude at the floorladies' meeting. The timing ofthe meeting tends to indicate that Mason's outburst was precipitated bythe filing of the present charge. Mason's testimony at the present hearingindicates that he was highly sensitive to) accusations of wrongdoing. oreven comments about his business activity. even if such accusations orstatements constituted activity protected under the Act.admitted confronting Anderson, but professed that hewas unable to recall exactly what he said. However,Mason testified that he was "pretty irate," and that heasked Anderson how well off he was supposed to be.Mason denied telling Anderson that he would close theplant or sell the business if the Union came in, or that hemade any similar comment. According to Mason, someemployees told floorladies, and other enployees told themanager of the Ferrum Division, that Anderson wasgiving information concerning Mason's finances, whichinformation (according to Mason) was false. Mason ini-tially testified that he did not recall mentioning unionmeetings to Anderson, but that in any event he "had noway of knowing that these things were said at unionmeetings, at a union meeting." However, Mason then tes-tified as follows:I recall that one of the complaints, or one of the opera-tors had talked to me, said that it specifically hap-pened the previous meeting, and I am sure that I re-ferred to. when I talked to Sandra about it, I talkedabout that "she had something to say last night" but Idon't think I had any idea that it was said at a unionmeeting. [Emphasis supplied.]In light of the italicized language, the balance of thequoted testimony was demonstrably false. Indeed, Masonstated in his investigatory affidavit to the Board: "Someof my employees told me Anderson was talking aboutmy finances at union meetings. I don't dispute that."I credit the testimony of Anderson concerning herconversation with Mason. As indicated, Mason's testimo-ny was equivocal, contradictory, and in part demonstra-bly false. Moreover, the threats attributed to Mason byAnderson were consistent with threats which were indis-putedly made during the same period of time by Supervi-sor Spencer. It is evident that such threats constituted anintegral part of the Company's campaign of opposition tothe Union. I find that the Company, by Mason, violatedSection 8(a)(1) of the Act by threatening employees thathe would sell the plant if they selected the Union as theirbargaining representative.As indicated, Mason professed concern that Andersonwas giving out false information concerning his finances.However this assertion does not meet the General Coun-sel's allegation that Mason unlawfully created the im-pression of surveillance of union activities. Even ifMason did not actually use the word "union," it is evi-dent from the testimony of Anderson and Mason thatboth of them understood that Mason was talking aboutmatters which were discussed at a union meeting. Masonindicated to Anderson that he knew what was discussedat the meeting, and by whom, but he never indicated thesource or the manner in which he obtained this informa-tion. In these circumstances, Anderson could reasonablyinfer that the Company was maintaining close surveil-lance of union meetings, regardless of the propriety ofmatters discussed at those meetings. Mason's statementsconstitute the kind of activity which tends to have achilling effect on the exercise of Section 7 rights, particu-larly where, as here, the impression of surveillance is ac-companied by threats or other outspoken employer op-209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition to unionization. I find that the Company, by itspresident, Mason, unlawfully created the impression ofsurveillance of union activity by indicating to its employ-ees that it knew what matters were discussed and whatemployees were present at union meetings. I further find,on the basis of Anderson's conversations with Mason andSpencer, and the admissions of Mason, that the Companyregularly received information concerning union activi-ties, including matters discussed and the identity of em-ployees present at union meetings.I further find that the Company, by Mason, unlawfullyinterrogated Anderson concerning her attendance andmatters discussed at union meetings. Anderson's testimo-ny constitutes the only evidence of what she actuallysaid at the March 26 meeting. Mason never indicatedwhat Anderson allegedly said which was false. For thatmatter, Mason never indicated anything which Andersonallegedly said at the meeting. On the basis of Anderson'stestimony, it is evident that Anderson and the other em-ployees were engaged in activity which was protectedunder Section 7 of the Act. An employer's financial situ-ation is a proper subject for union inquiry or discussion.Such information may be potentially relevant to collec-tive bargaining; e.g., as to whether the employer is partof a larger business enterprise, or whether the employeris able to meet union demands which may be presentedat the bargaining table. Such activity is proper eventhough the inquiry or discussion elicits informationwhich turns out to be erroneous. In the present case, theinterrogation was accompanied by accusations that An-derson had done something improper. The complaintdoes not allege unlawful interrogation by Mason. How-ever the conversation between Mason and Anderson wasfully litigated in this proceeding. Therefore an appropri-ate finding is warranted.Wanda Dudley worked as a machine operator at theCompany's plant for about 5 months, until she quit herjob. She was employed by the Company during March1981. Dudley worked in the blazer department, as didAnne Sledd. Department Supervisor Alice Brown wastheir immediate supervisor. Dudley testified that, on themorning of March 26 (the day Sledd was discharged).Dudley, Sledd, Brown, and employee Shirley O'Nealwere present in the ladies' washroom. According toDudley, O'Neal asked Brown if she knew where theunion meeting was going to be held. Brown answered,"no," but to "ask Anne." Sledd gave a somewhat differ-ent version of the conversation. According to Sledd,Brown asked O'Neal if she were going to the meetingthat night. O'Neal answered that she did not know whatBrown was talking about, whereupon Brown responded:"Well, ask Anne, she knows." O'Neal was not presentedas a witness in this proceeding. Supervisor Brown, in hertestimony, did not deny that a conversation took place asdescribed by Dudley. However Brown testified that shedid not know that Sledd was supporting the Union.Brown explained that she was "not going to deny" thatO'Neal asked about the union meeting, but that "if I hadsaid Anne's name, it would have been because Anne wasalways involved in everything going on," such as "sell-ing Tupperware." Brown and her immediate supervisor,Floor Manager Martin, each denied that they discussedSledd's union activity and Martin, like Brown, testifiedthat he did not know that Sledd was active for theUnion.I credit Dudley, but I do not credit Brown's explana-tion for her reference to Sledd. First, Brown did notqualify her reference. Rather, she unequivocally indicat-ed that Sledd was the person to ask. Second, the evi-dence indicates that the Company was vigorously andvocally opposed to unionization, to the point of threaten-ing to close the plant if the Union came in. It is evidentthat the Company regarded union adherence as a seriousmatter. In these circumstances it is unlikely that a super-visor would casually identify an employee as a union ac-tivist, without having some factual basis for doing so.Third, the evidence further indicates that employees reg-ularly informed the Company about union activities, in-cluding such details as matters discussed at union meet-ings, and the identity of employees who attended meet-ings. The evidence also indicates that company supervi-sory personnel from President Mason on down wantedand received such information, and acted on the basis ofsuch information. In light of Sledd's extensive contactswith other enployees, it is unlikely that Brown failed tolearn that Sledd was a principal union activist, and it isunlikely that such information was not passed on tohigher management. I find that, by March 26, the Com-pany, including Supervisor Brown and Floor ManagerMartin, knew that Sledd was a principal union activist.As indicated, the Union commenced the organizationalcampaign with the distribution of literature at the plant'sentrances. The literature purported to reflect wages andbenefits at union plants, indicating, inter alia, that sewersaveraged between $7 and $8 per hour. Shortly thereafterPresident Brown made a speech over the plant intercomsystem, concerning the union campaign. (The content ofthe speech is not in evidence in this proceeding.) AnneSledd testified that, a few days after the speech, sheoverheard Supervisor Brown tell another employee that"Sid would have to close down the plant" because theCompany could not afford to pay the wages on theunion leaflet. Brown, in her testimony, denied telling anyemployee that Mason would shut down the plant or sellthe business if the Union came in. However, Brown didnot testify as to what if anything she did tell employees.I credit Sledd. The statement attributed to Brown wasconsistent with subsequent statements by PresidentMason and Supervisor Spencer. Brown made no mentionof the fact that wages and other terms and conditions ofemployment are subject to negotiation in collective bar-gaining. Rather, Brown tied plant closure to unioniza-tion. Therefore, Brown's statement constituted a threat,rather than a prediction "carefully phrased on the basisof objective fact." N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618 (1969). I find that the Company, byBrown, violated Section 8(a)(l) of the Act by threaten-ing employees with plant closure if they selected theUnion as their bargaining representative.B. The Discharge of Anne SleddAnne Sledd began working for the Company in May1980 as a sewing machine operator. In March 1981 she210 VIRGINIA APPAREL CORP.was working in the blazer department, where her princi-pal and regular job was to set facings to the front of theblazers. The Company had an incentive wage system forits operators. Operators who met the piece rate standardfor their regular job received 25 cents per hour abovethe minimum wage, and more if they exceeded the stand-ard. Operators who failed to meet the standard receivedthe legal minimum hourly wage. Like a number of otheremployees, Sledd was no worldbeater. She never met thestandard, and consequently always received the mini-mum wage. In January 1981, Floor Manager Martinsummoned Sledd and operator Drema Eames to hisoffice, and told them that they would be fired unlessthey made piece rate within 3 weeks. Neither employeemade the rate, but the threat was never carried out. (TheCompany does not contend that Sledd was dischargedfor failing to make the piece rate.) Martin's approachwas consistent with the Company's normal disciplinarypolicy. Employees were frequently warned and some-times threatened, but the warnings and threats wereseldom recorded, and hardly ever (if at all) carried out.Supervisors frequently admonished or warned employeescollectively or individually about their wasting time,their excessive talking, or their need to improve produc-tion, but the Company did not follow through on thesewarnings. There was no structured or formal disciplinarysystem. No evidence was presented to indicate that anyemployee (other than Sledd) was ever discharged, sus-pended, or given written warning for wasting time, ex-cessive talking while at work, failing to meet productionstandards, or making too many mistakes; i.e., gettingback an excessive number of repairs. Rather, so far as isindicated by the testimony of the witnesses for both sidesin this case, no employee (other than Sledd) was everdischarged, or even suspended or given written warning,for any of these reasons. Rather, the evidence indicatesthat employee effort and accomplishment were largelyleft up to the employees themselves, except to the extentthat they could be goaded by occasional admonitions andwarnings. If employees worked hard and ably, theymight earn extra pay, and the Company would alsoprofit from their labors. If they did not, the Companywas willing to derive what benefit it could from theirwork in return for the lowest possible wage. Thereforethe Company ran what might be described as a looseshop. Employees frequently talked to each other while atwork, sometimes stopping for brief periods of time toengage in such conversation, and they sometimes ad-journed to the restroom during working time. Such con-duct was either condoned by the Company, or resultedin nothing more than verbal admonitions or warnings.Before proceeding to Sledd's discharge, it is necessaryto consider in some detail the physical layout of theblazer department, and the area in which Sledd worked.Each operator was seated on a swivel-type chair at hersewing machine. There was a bench on each side of theoperator's chair. Incoming work, including work to beredone, was normally brought to the operator by the su-pervisor, inspector, or a service girl, and placed on theleft bench. The operator normally placed finished workon the right bench. The operators sat in rows of abouteight from front to back and about eight from side toside, and were seated about 8 feet apart from one an-other. Sledd was seated in the third or fourth row fromthe rear and in the third row from the right wall. CleoRigney was seated directly in front of Sledd, and JuanitaSink was seated directly in back of Sledd. Joyce St. Clairwas seated immediately to the left of Sledd, and WandaDudley was seated immediately to the left of Sink.Sharon Hodges was seated immediately to the left ofDudley. Among this group, Sledd and Dudley were pre-sented as witnesses for the General Counsel, and Rigney,St. Clair, and Hodges were presented as company wit-nesses. The Company also presented Supervisor Brownand service girl Nancy Harrison as witnesses, and FloorManager Martin was presented as an adverse witness forthe General Counsel.Sledd testified that on March 26 she was performingher usual job of sewing facings into the jackets. In latemorning, Supervisor Brown gave her two or three jack-ets to redo, because the seams were too wide. Sledd wasworking with a seam gauge. She testified that she washaving difficulty working with the gauge because of thethickness of the material, which consisted of heavy cor-duroy. According to Sledd, she asked Brown for permis-sion to remove the gauge, but Brown said that this wasnot allowed. Sledd redid the jackets and after lunch re-sumed sewing facings into the jackets. Sledd testifiedthat she saw Brown speaking to inspector Janie Mont-gomery, and that thereafter Montgomery returned all ofher work, consisting of some 10 or 12 items, to beredone, again because the seams were too wide. Sleddtestified that she resewed the facings. However Sledd ad-mitted that in doing so she did not use the proper proce-dure. Instead of removing the old seam, she simplysewed a new seam over the old seam. Sledd testified thatshe did this in order to show that there was almost nodifference between the swidth of the old seam and that ofthe new seam. At or about 1:05 or 1:10 p.m. Montgom-ery again returned the jackets to Sledd. According toSledd, she proceeded to pick out the threads. Sledd testi-fied that she saw Manager Martin talking to SupervisorBrown, and that following their conversation Martincame over to her workplace (between 1:30 and 2 p.m.).Sledd testified inconsistently about what she was doingat this time. Sledd initially testified that she was pickingout threads. However, on cross-examination and recross-examination, Sledd testified that she was turned around,talking to Juanita Sink (or Wanda Dudley), and, specifi-cally, that she was showing Sink a jacket. Sledd waspointing out that there was almost no difference betweenthe width of the old seam and that of the new seam.Sledd initially testified that she was turned sideways, butsubsequently admitted that she was turned completelyaround, facing Sink. Sledd testified that it was possiblefor her to pick out the threads and talk to Sink at thesame time. However, she admitted that she was not thenworking on the jacket which she was showing to Sink.According to Sledd, Martin, who spoke in a loud, harshvoice, asked her what she was doing. She answered thatshe was repairing odds. According to Sledd, Martin toldher that it did not look like she wanted to work, and thatshe should clock her paper and get out. Sledd testified211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat at this time she had two or three jackets remainingto be redone. Sledd further testified that she was notgiven any warnings by Supervisor Brown on the day ofher discharge, that she was not sitting with her feetpropped up on a bench, that she was not trying to getfired, that she did not tell anyone that she did not carewhether or when she got her work done, or that CleoRigney offered to help her or asked why she was takingso long. Wanda Dudley testified that when Martin cameover Sledd was turned around, talking to Sink, andshowing Sink a jacket, but that Sledd was working whileshe was talking. Dudley further testified that Sledd didnot behave in an unusual manner, that she did not appearto have her feet propped up on a bench, and that she didnot hear Sledd say that she would take her good oldtime doing the repairs, or that she did not care if it tookall day. Dudley corroborated Sledd's testimony concern-ing Martin's discharge of Sledd.Manager Martin testified that he observed Sledd forsome 5 to 10 minutes, and then went over to SupervisorBrown. According to Martin, he asked Brown whatSledd was supposed to be doing, and commented that he"couldn't see anything she was doing." Brown answeredthat Sledd was supposed to be doing repairs, and that she(Brown) had told her to get on with doing her repairs.Martin testified that he watched Sledd for a few moreminutes, that she was sitting with her feet propped up ona bench, turned away from her machine and talking tothe operators behind her, and that the other operatorsappeared to be trying to work, but that Sledd seemed tobe disturbing them. According to Martin, he then andthere decided, on his own, to discharge Sledd, and hedid so. Martin testified that he discharged Sledd becausein his opinion she was wasting time, and, by her deliber-ate action, she was showing contempt for her supervi-sors. Specifically, according to Martin, Sledd was leanedback with her feet propped up on a bench, she did nottry to work even after she observed Martin, and her con-duct appeared to be deliberate. Martin did not disputeSledd's version of her discharge. Martin conceded thathe never fired anyone for wasting time or showing con-tempt for supervisors, although employees were warnedabout wasting time. Martin asserted that he had no prioroccasion to discharge an employee for either offense, andthat Sledd's conduct was the most "flagrant" he hadever seen. However Martin conceded that "flagrant" of-fenses had previously gone unpunished, the only distinc-tion in treatment being that warnings for such flagrantoffenses were recorded in the supervisor's notebook.Superficially at least, the testimony of the Company'switnesses purported to corroborate that of Martin. How-ever, none of the witnesses corroborated the testimonyof Martin in its crucial respect. Specifically, none of thewitnesses testified that Sledd either stopped work orfailed to work for any significant period of time. Rather,the thrust of their testimony, in sum, is that, for varyingreasons, they questioned the manner in which Sledd wasperforming her work. However, these reasons did notform any part of the basis on which Martin allegedly de-cided to discharge Sledd. Supervisor Brown testified thatshe told Sledd to get on with the repair work becausethey had to move on to production, and because Sleddseemed to be making a "half-hearted effort." Brown ex-plained that, instead of taking the seam out and resewingit, Sledd "had resewn them and then was sitting proppedup picking the other seam out." Brown testified thatSledd was not working at "a normal pace." Accordingto Brown, Martin came over to her and asked whatSledd was supposed to be doing. Brown answered that"she was supposed to be doing her repairs." This was theextent of their conversation prior to Sledd's discharge.Brown testified that Sledd did not complain to her aboutthe gauge. Brown asserted that the operator is responsi-ble for setting the gauge, but she conceded that the oper-ator must do so in accordance with the Company'sinstructions. In sum, Brown did not testify that Sleddstopped work or failed to do her work. To the extentthat Brown questioned the manner in which Sledd per-formed her work, Brown never communicated her obser-vations to Martin and therefore it is evident that theyplayed no role in Sledd's discharge. Moreover, Brownnever counseled Sledd that she was doing the repairs inan incorrect manner. Rather, according to Brown's testi-mony, she simply gave the usual type of exhortation (fre-quently given to the employees) to get on with the work.The testimony of Joyce St. Clair is particularly signifi-cant. Among the three operators who were presented ascompany witnesses, St. Clair, who was seated next toSledd, was in the best position to observe Sledd. St.Clair testified that she asked Sledd what was wrong withher odds, i.e., the work to be redone, and Sledd an-swered that she had taken the wrong seam allowance. St.Clair further testified that she overheard Sledd tell some-one that she was going to take her time no matter howlong it took her. According to St. Clair, she observedSledd leaned back in her chair, with her feet propped upon the bottom part of her workbench, turned around andtalking to Sink, who was apparently working or tryingto work. St. Clair testified that Sledd's behavior was un-usual in that she (St. Clair) never saw employees posi-tioned this way, i.e., leaned back with their feet proppedup against a bench. However St. Clair testified that atthe time she made this observation, and, specifically, atthe time Martin came up to Sledd, there were one ortwo garments remaining on Sledd's left workbench. Asindicated, Sledd testified (without contradiction) that shewas given some 10 to 12 jackets to be redone (for thesecond time) at or about 1:05 or 1:10 p.m., that she wasdischarged some time between 1:30 and 2 p.m., and thatat the time of her discharge she had 2 or 3 jackets re-maining to be done. In light of the testimony of Sleddand St. Clair, it is evident that, regardless of Sledd's pos-ture or conversations with other employees, she was get-ting her work done. Therefore, I do not credit ManagerMartin's testimony, or inference, to the effect that, overa period of some 20 to 30 minutes, Sledd did not appearto be doing any work.Cleo Rigney testified that all of the operators in herarea, including herself, received a substantial number ofitems to be repaired on the day of Sledd's discharge.However, according to Rigney, Sledd was taking longerthan the others. Rigney (presumably turning around)asked Sledd why she was taking so long, and offered to212 VIRGINIA APPAREL CORP.help. According to Rigney, Sledd answered that she didnot know why she was taking so long, rejected the offerof help, and indicated that she did not care if she weretaking too long. Rigney testified that Sledd had her feetup on the bench, and her machine was not running. (Anoperator would not be running her machine while re-moving threads.) Rigney further testified that Sledd wasutilizing the wrong procedure in that she sewed oneseam on top of another, and also because she was pickingout one thread at a time. According to Rigney, theproper procedure, when working with heavy materialsuch as corduroy, was to use clippers to cut the backtack, and then rip out the old seams. Rigney testified thatthereafter she was facing forward, i.e., away from Sledd,and therefore did not see Martin come over or see whatSledd was doing at that time. As with the observationsof Supervisor Brown, it is evident that Manager Martinneither knew, had reason to believe, nor cared whetherSledd was using an incorrect procedure when he dis-charged her. Sharon Hodges testified that, before Martincame up to Sledd, she saw Sledd turned leftward, lean-ing back in her chair. and talking to Sink. Hodges wasunable to observe Sledd's feet. Hodges further testifiedthat she saw Sledd "piddling with her odds" and that shedid not appear to be in a hurry to fix them. Service girlNancy Harrison testified that Sledd was trying to takethe odds out, but she was taking too long. Harrison fur-ther testified that she saw Sledd turned leftward, withher feet on the bench, talking to the employees behindher, and that she had been doing this for some time. Har-rison also testified that she had never seen employeeswork in this posture. and that it was necessary for opera-tors to look at sewing or restitching work in order to doit. Harrison further testified that she saw SupervisorBrown speak to Sledd after the lunch break.Anne Sledd testified that she could not lean back inher swivel chair, because if she did so she would havefallen backward. This would be true if Sledd were facingher sewing machine. However, if Sledd were facing herleft bench, she could have sat with her feet on thebottom board of the left bench, leaning back with herchair resting against the right bench. Sledd could nothave sewn in this position. However, although the pos-ture was unusual, she could have removed seams whileseated in this position.4I find, upon consideration of thetestimony of the witnesses, that Sledd appeared for atime to be "piddling with her odds," that she initially re-sewed garments without first removing the previousseams, that she subsequently removed seams in a slowmanner, one at a time, that she removed the seams whileleaned back with her feet propped up against the leftbench, and that Manager Martin observed her while shewas turned around and talking to operator Sink, duringwhich time she was not working. I also credit the testi-mony of Supervisor Brown that she told Sledd to get onwith her repair work, and I find that Sledd did not ex-4 In making thece finding,. I haxc taken into consideration photo-graphs which were presented In evideiLce by the Company. See. in par-ticular, Resp. Exh 7pressly complain about the gauge.' However, I find inthe circumstances that Sledd did not manifest either anunwillingness to work or a contempt for her supervisors.Sledd was evidently perplexed and disturbed because shewas getting returns on work which she felt did not haveto be redone. She did not get any help or advice fromher supervisors, beyond the usual exhortation to get onwith the work. In these circumstances, Sledd tried anew, albeit unorthodox wiay of redoing the work. IfSledd had made no effort at all to redo the sork, thenthere might have been a factual basis for the Company'sasserted reasons for terminating Sledd. However, as indi-cated by the testimony of Joyce St. Clair, the Company'sown witness. Sledd was doing the work arid getting itdone.I find that the Company discharged Sledd because ofher active and leading role in the union organizationalcampaign. The Company was hostile to unionization tothe point of repeatedly threatening its employees withplant closure and loss of jobs if they selected the Unionas their bargaining representative." The Company regu-larly received information about union activity, passedsuch information on to higher management, and acted onthe basis of such information, sometimes in an unlawfulmanner. The Company learned of Sledd's active andleading role in the union campaign. Within hours of re-ceiving such information the Company discharged Sledd.The Company did so for reasons which had no signifi-cant basis in fact. Sledd was doing her work and gettingit done, and she did not demonstrate contempt for hersupervisors. Even if there were a factual basis for thederelictions attributed to Sledd. her termination was con-trary to employer policy, both as to the end result andthe manner in which it was carried out. Although it wasevident to at least one employee that Sledd was havingdifficulty with her work, neither Brown nor Martinmade any effort to find out the problem. Although oper-ators frequently stopped work to talk to other employ-ees, and sometimes (as indicated by St. Clair) turnedaround completely to do so, the Company usually over-looked this practice, or, at most, would give a verbalwarning or admonition. The Company did not discharge,suspend, or give written warnings to employees for poorperformance, work habits, or attitudes even in "flagrant"cases. In such flagrant cases, the supervisor wouldsimply record the warning in her notebook. Martin didnot even bother to consult with Sledd's immediate super-visor before discharging Sledd. Indeed, in their briefconversation Brown did not even indicate to Martin thatSledd was doing anything wrong. Moreover, in contrastto his behavior in January, when he summoned Sleddand other employees to his office and made a threatwhich he never carried out, Martin publicly and loudlyhumiliated Sledd by discharging her on the work floor inthe presence of other employees. Such action demon-s Sledd did not mention any prohlem v ith the gauge either in her in-vestigatory affidavit or in her tetimon, hefoic the Virginia Fniplon mentCommission in connection with her termination6 t find without merit the Company's arguienlt (hr. p 11) that thethreats and other unlawxful statement' mAde afier Sledd disd liharge arenot evidentiary with regard to the discharge The (onipanl did not sud-denly develop its hostility to unionliation after terminating Slcdd213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrates a vindictiveness which would be unlikely if theCompany were not discriminatorily motivated againstSledd. I find that the reasons asserted by the Companyfor discharging Sledd, i.e., wasting time and showingcontempt for her supervisors, were pretextual, and thatthe true and only reason for her discharge was her unionactivity. Therefore, the Company violated Section8(a)(3) and (1) of the Act by discharging Sledd.CONCL USIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, the Company has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(l) of the Act.4. By discriminating in regard to the tenure of employ-ment of Anne Sledd, thereby discouraging membershipin the Union, the Company has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(l) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Company discriminatorily ter-minated Anne Sledd, it will be recommended that theCompany be ordered to offer her immediate and full re-instatement to her former job or, if it no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole for any loss of earnings and benefits that she mayhave suffered from the time of her discharge to the dateof the Company's offer of reinstatement. I shall furtherrecommend that the Company be ordered to expungefrom its records any reference to the unlawful dischargeof Anne Sledd, to give written notice of such expunctionto Sledd, and to inform her that its unlawful conductwill not be used as a basis for further personnel actionsagainst her. See Sterling Sugars, Inc., 261 NLRB 472(1982). Backpay shall be computed in accordance withthe formula approved in F W1 Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerand amount prescribed in Florida Steel Corporation, 231NLRB 651 (1977).7 It will also be recommended that theCompany be required to preserve and make available tothe Board or its agents, on request, payroll and otherrecords to facilitate the computation of backpay due.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section7 See, generally. Isis Plunbing & Heating Co.. 138 NLRB 716, 717 721(1962).10(c) of the Act, I hereby issue the following recom-mended:ORDERsThe Respondent, Virginia Apparel Corporation,Rocky Mount, Virginia, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO-CLC, or anyother labor organization, by discriminatorily terminatingemployees, or in any other manner discriminating againstthem with regard to their hire or tenure of employmentor any term or condition of employment.(b) Threatening employees with plant closure or saleor loss of jobs if they designate or select said Union orany other labor organization as their bargaining repre-sentative.(c) Interrogating employees concerning meetings orother union activities.(d) Creating the impression of surveillance of unionmeetings or other employee union activity by telling em-ployees about reports it received concerning such activi-ty.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the policies of the Act:(a) Offer Anne Sledd immediate and full reinstatementto her former job or, if such job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights previously enjoyed, and makeher whole for losses she suffered by reason of the dis-crimination against her as set forth in the section of thisDecision entitled "The Remedy."(b) Expunge from its files any reference to the dis-charge of Anne Sledd on March 26, 1981, and notify herin writing that this has been done and that evidence ofthis unlawful discharge will not be used as a basis forfuture personnel actions against her.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(d) Post at its Rocky Mount, Virginia, place of busi-ness copies of the attached notice marked "Appendix."9Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's authorized representative, shall be posted by8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings. cnclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."214 VIRGINIA APPAREL CORP.Respondent immediately upon receipt thereof, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of the of this Order,what steps Respondent has taken to comply herewith.215